    Case 2:17-cv-07441-JMV-MF Document 42 Filed 04/15/20 Page 1 of 5 PageID: 185




                         UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY


             CHAMBERS OF                                               USPO & COURTHOUSE
              MARK FALK                                             1 FEDERAL SQ., ROOM 457
    UNITED STATES MAGISTRATE JUDGE                                     NEWARK, NJ 07101
                                                                           (973) 645-3110


                         LETTER OPINION AND ORDER

                                          April 15, 2020

    TO ALL COUNSEL OF RECORD

                 Re:    Schick v. Cintas Corp.,
                        Civil Action No. 17-7441 (JMV)

Dear Counsel:

         Before the Court is Plaintiff’s letter application seeking leave to compel a response
to document demands. Defendant opposes the application and has filed an informal cross-
application seeking a protective order. No argument is necessary. Fed. R. Civ. P. 78(b).
For the reasons stated below, Plaintiff’s application is granted in part and denied in part.
Background
         In 2015, Plaintiff purchased a home on Ralph Street in Bellville, New Jersey.
Defendant, Cintas Corporation, owns a neighboring property at 137 Ralph Street, from
which it provided uniform and textile cleaning services for a variety of industries. 1 Plaintiff
claims that shortly after he moved in he became aware of noise and odor issues emanating
from the neighboring property. Plaintiff claims that strong “solvent-type odors” emanated
from Defendant’s facility, and that Defendant has been penalized by the Essex Regional
Health Commission twice, including allegedly as a result of their storage of towels and
items to be cleaned. Plaintiff suffers from Chronic Obstructive Pulmonary Disease

1
    Defendant’s plant closed in May 2018.
                                                1
 Case 2:17-cv-07441-JMV-MF Document 42 Filed 04/15/20 Page 2 of 5 PageID: 186



(“COPD”) and alleges that the odors emanating from the property exacerbated the
symptoms of his disease, including difficulty breathing and shortness of breath. As a
result, Plaintiff filed a four count Complaint in New Jersey Superior Court, Essex County,
alleging: (1) nuisance; (2) trespass; (3) negligence; and (4) violations of the New Jersey
Environmental Rights Act. On September 26, 2017, Defendant removed the case to this
Court.
Current Dispute
         The crux of Plaintiff’s claim is that “solvent-type odors” emanated from
Defendant’s property and caused Plaintiff damages, including exacerbation of his COPD
respiratory illness. Plaintiff contends that the odors emanated from print shop towels that
Defendant collected and cleaned for its customers. To that end, Plaintiff served discovery
requests on Defendant seeking the identification of what chemicals were on the towels.
(Pl.’s Br. 2, 3-4, citing Document Demands 5 and 6.) Defendant responded to the requests
by stating that it did not know what chemicals were on the towels and only its customers
would have that information. (Id.) Plaintiff also sought the information during the
deposition of Defendant’s former general manager, Dominick Gregory, but he testified that
he could not identify the chemicals. (Pl.’s Br. 4.) As a result, Plaintiff now seeks
production of a list of Defendant’s print and towel shop customers. (Id.) Defendant has
cross-moved for a protective order, claiming that its customer list is proprietary information
the disclosure of which could harm its business relationships by exposing its clients to
subpoenas.
Legal Standard
         Federal Rule of Civil Procedure 26(b)(1) provides that a party may obtain discovery
regarding “any nonprivileged material that is relevant to any party’s claim or defense and
proportional to the needs of the case, considering the importance of the issues at stake in
the action, the amount in controversy, the parties’ relative access to relevant information,
the parties’ resources, the importance of the discovery in resolving the issues, and whether
the burden or expense of the proposed discovery outweighs its likely benefit.” Id. It is

                                               2
 Case 2:17-cv-07441-JMV-MF Document 42 Filed 04/15/20 Page 3 of 5 PageID: 187



“well recognized that the federal rules allow broad and liberal discovery.” Pacini v.
Macy’s, 193 F.3d 766, 777-78 (3d Cir. 1999). Relevance is a broader inquiry at the
discovery stage than at the trial stage, see Nestle Food Corp. v. Aetna Cos. & Surety Co.,
135 F.R.D. 101, 103 (D.N.J. 1990), and “relevant information need not be admissible at
trial if the discovery appears reasonably calculated to lead to the discovery of admissible
evidence.” Pearson v. Miller, 211 F.3d 57, 65 (3d Cir. 2000). While relevant information
need not be admissible, the burden remains on the party seeking discovery to “show that
the information sought is relevant to the subject matter of the action and may lead to
admissible evidence.” Caver v. City of Trenton, 192 F.R.D. 154, 159 (D.N.J. 2000). A
party resisting discovery on the grounds of burden or expense “bears the burden of showing
specifically how the request is burdensome.” Carnegie Mellon Univ. v. Marvell Tech. Grp.
Ltd., 2010 WL 4922701, at *3 (W.D. Pa. Nov. 29, 2010).
         Federal Rule of Civil Procedure 26(c) states: “The court may, for good cause, issue
an order to protect a party.” The Third Circuit has held that “good cause” is demonstrated,
and a protective order is warranted, “when a party shows that disclosure will result in a
clearly defined, specific and serious injury but that broad allegations of harm are not
sufficient.” Shingara v. Skiles, 420 F.3d 301, 306 (3d Cir. 2005) (citing Pansy v. Boro. of
Stroudsburg, 23 F.3d 772 (3d Cir. 1994)). The burden of showing good cause rests with the
party seeking a protective order. Cipollone v. Ligget Group, 785 F.2d 1108, 1114 (3d Cir.
1986).
Decision
         Plaintiff claims that it is necessary to ascertain the chemicals on the print and
shop towels because it is a key component to the alleged nuisance and his claimed
damages in the case – an exacerbation of his underlying medical condition including
difficulty breathing and headaches. It appears his expert requests that information in
preparing a report (and not surprisingly, Plaintiff’s letter application contains a request
for an extension of expert discovery). The information sought is clearly “relevant”
within the meaning and contemplation of Rule 26. Indeed, Defendant’s opposition does
                                                 3
    Case 2:17-cv-07441-JMV-MF Document 42 Filed 04/15/20 Page 4 of 5 PageID: 188



not technically challenge the relevance of the information – nor can the Court imagine
such an argument being persuasive: to the extent this nuisance case is premised in large
part on the inhalation of fumes, it would be unfair to deny Plaintiff an opportunity to
explore what fumes were at issue.
        Defendant’s argument is essentially that the information is sensitive, it would be
unduly burdensome and/or inconvenient to obtain the information, and that the discovery
sought is not proportionate to the needs of the case.
        The Court may limit or deny otherwise appropriate discovery when the
information sought is not proportional to the needs of the case when factors are
considered including the burden and expense. Fed. R. Civ. P. 26(b)(1). In the Court’s
view of this dispute, a complete production of Defendant’s entire customer list is not
proportionate to the needs of the case. Defendant produced to the Court, in camera, its
customer list and it was very lengthy; it would not be proportionate or realistic for
Plaintiff to serve a subpoena on every customer on the list. At the same time, Defendant
has not established a basis for a protective order denying the discovery sought; at best,
its papers contain broad allegations of harm and not the specific showing that would
support a full protective order. From the papers submitted, Plaintiff has made a showing
that the requested discovery could be relevant, and Defendant has made a showing that
production of its full customer list could be unnecessary and perhaps somewhat
burdensome. So, the Court will fashion a remedy that allows for the production of some
discovery, at least as a first step.
        Defendant is directed to produce a list of its ten largest print/shop towel customers
during the time period of 2015 to 2018 that are not current customers at this time. 2


2
 Plaintiff’s discovery request seeks information from 2010 to the present. (Pl.’s Br. 3-4.)
The Court disagrees with this time range and finds it disproportionate to the needs of the
case. Plaintiff did not purchase the Ralph Street property until 2015, and Defendant’s
facility closed in 2018. This case is not about whether Defendant was transporting
hazardous waste in 2010 – which Plaintiff suggests in his letter. The issue is whether the
fumes that emanated from the facility in 2015 and forward exacerbated plaintiff’s medical
                                               4
 Case 2:17-cv-07441-JMV-MF Document 42 Filed 04/15/20 Page 5 of 5 PageID: 189



Stated differently, Defendant shall identify its ten largest (by volume) customers that
they no longer have a current business relationship with. Proceeding in this way will
provide Plaintiff with substantial information regarding the fumes at the facility, and at
the same time, protect Defendant’s ongoing business relationships. Upon receipt of that
information, Plaintiff may contact and, if necessary, subpoena those companies seeking
the identification of the chemicals that were on the towels/rags sent to Defendant for
cleaning. If Defendant would instead prefer to contact their former customers and
provide the information directly, they are authorized to do so before Plaintiff contacts the
customers. Upon production of this information, the Court will assess whether any
additional discovery on this subject is warranted.
       SO ORDERED.
                                          s/Mark Falk
                                          MARK FALK
                                          United States Magistrate Judge




condition. Thus, the relevant time period is 2015 through 2018.
                                              5
